JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00127-CR

                        CANDANCE NICOLE MAXI, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1421350).

      After inspecting the record of the court below, the Court holds that it lacks
jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.